MEMORANDUM **
Andante L. Goldsby appeals from the district court’s revocation of supervised release.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Goldsby’s counsel has filed a brief stating that he finds no meritorious issues for review and a motion to withdraw as counsel of record. Goldsby has filed a pro se brief and a motion for withdrawal and substitution of counsel. The Government has not filed an answering brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, all other pending motions are denied, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.